SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

311
CA 14-01401
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF ELENA ARRAZOLA,
PETITIONER-APPELLANT,

                     V                              MEMORANDUM AND ORDER

STATE OF NEW YORK DEPARTMENT OF MOTOR VEHICLES,
APPEALS BOARD, RESPONDENT-RESPONDENT.


PHETERSON SPATORICO LLP, ROCHESTER (KAMRAN HASHMI OF COUNSEL), FOR
PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JONATHAN D. HITSOUS OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Monroe County (Thomas A. Stander, J.), entered October 9, 2013 in a
proceeding pursuant to CPLR article 78. The judgment confirmed the
determination of respondent to deny the application of petitioner for
a driver’s license and dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner commenced this CPLR article 78 proceeding
challenging respondent’s determination pursuant to 15 NYCRR 136.5 (b)
(2) denying her application for a driver’s license. Supreme Court
properly confirmed the determination and dismissed the petition on the
ground that the determination was “neither irrational nor arbitrary
and capricious” (Matter of Sacandaga Park Civic Assn. v Zoning Bd. of
Appeals of Town of Northampton, 296 AD2d 807, 809). Petitioner’s
facial challenge to 15 NYCRR part 136 is not preserved for our review,
and we therefore do not address it (see Matter of U.S. Energy Dev.
Corp. v New York State Dept. of Envtl. Conservation, 118 AD3d 1381,
1383).




Entered:   June 12, 2015                          Frances E. Cafarell
                                                  Clerk of the Court